PER CURIAM.
We reverse the summary judgment entered in this slip and fall case. The issue in question is whether the appellee had actual notice of the dangerous condition of the floor in its restroom where appellant fell, injuring himself. The appellant’s father testified that after his son’s fall and after he had finished his drink, he notified one of the restaurant workers about the floor’s condition. The time between the fall and notification was not substantial. The worker informed him that he was aware of the problem and was planning to have another worker clean it up shortly. This created a material issue of fact as to actual notice.
Although appellant’s father did not notify the worker immediately about the condition and the appellee therefore argued that appellant did not establish that the worker knew about the condition prior to the accident, we think that the evidence can support the inference that the appellee had actual notice of the dangerous condition at the time of the accident. Where there are various reasonable inferences to be made and conclusions to be drawn from the evidence concerning an issue, the matter should be submitted to a jury for its resolution. See Burroughs Corp. v. American Druggists’ Ins. Co., 450 So.2d 540, 544 (Fla. 2d DCA1984).
Reversed.
WARNER and FARMER, JJ., and DONNER, AMY STEELE, Associate Judge, concur.